Citation Nr: 0323819	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-15 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for panic attacks.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 1977 
and from October 1978 to November 1979.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  Thereafter, the veteran's file was 
transferred to the RO in Chicago, Illinois.  

In December 2002, the Board remanded this claim for further 
evidentiary development.  After the requested development was 
completed, the RO issued a supplemental statement of the case 
(SSOC) which continued its previous denial of the veteran's 
claims.  


FINDINGS OF FACT

1.  The veteran did not serve in combat and a verified 
service stressor productive of PTSD is not shown by the 
evidence of record.

2.  The medical evidence of record does not demonstrate that 
the veteran suffers from panic attacks which are related to 
his military service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).  

2.  Panic attacks were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that he 
has PTSD and panic attacks which had their onset during or 
due to his military service.  Because of the close 
relationship between the two issues, the Board will address 
them together.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claims, and then proceed with 
an analysis of the issues on appeal.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that the veteran's claims were initially 
denied as being not well grounded in February 2000, before 
the enactment of the VCAA.  In April 2002 and in May 2003, 
the RO issued SSOCs which applied the current standard of 
review.  Thus, any procedural defect with respect to the 
standard of review has, accordingly, been rectified.  Because 
the RO denied the veteran's claim on the merits, there is no 
prejudice to the veteran in the Board's review of his claim.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
apply the current standard in adjudicating the veteran's 
claim. 




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the June 2000 
Statement of the Case (SOC), and the April 2002 and May 2003 
Supplemental Statements of the Case (SSOC).  

Crucially, the veteran was notified by letter from the RO in 
December 2000 and by way of the April 2002 SSOC of the 
evidence necessary to substantiate his claims as well as the 
evidence he was expected to obtain and which evidence VA 
would obtain.  See April 2002 SSOC, pgs. 3-10.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, and VA and private treatment 
records.  

As will be discussed in greater detail below, a crucial 
element in the adjudication of the claim of entitlement to 
service connection for PTSD involved the veteran's alleged 
stressors.  In March 2001, a stressor verification letter was 
sent to the veteran.  The letter was sent to an address in 
Owensville, Indiana and was not returned as undeliverable.  
In May 2003, pursuant to instructions in the December 2002 
Board remand, the stressor verification letter was remailed 
to an address in Mt. Carmel, Illinois.  That letter, also, 
was not returned as undeliverable.
The veteran failed to respond to either of the RO's letters.  
Based on this record, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, as required by the 
VCAA.  

The veteran has not had a VA medical examination in 
conjunction with his claims.  The Board has accordingly given 
thought to whether an examination is necessary.  However, as 
explained below the outcome of these claims hinges on what 
occurred, or more precisely what did not occur, during 
service.  A psychiatric examination at this juncture would 
not provide any pertinent evidence with respect to that 
question.  Specifically with respect to a nexus opinion, in 
the absence of evidence of in-service disease or injury, 
referral of this case for a VA examination or opinion as to 
the etiology of the veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which purported to provide a nexus 
between the veteran's claimed disabilities and his service 
would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Referral of this case for a nexus opinion would 
accordingly be a useless act.

The veteran has not referenced any unobtained evidence that 
might substantiate the claims for service connection.  In 
this regard, the Board notes that in correspondence dated in 
December 2000, the RO requested that the veteran complete an 
Authorization and Consent to Release Information (VA Form 21-
4142) for any additional evidence related to the claimed 
disabilities.  The veteran, however, failed to respond.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issues on appeal.

Pertinent Law and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

Where a veteran served 90 days or more during a period of war 
and psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 3.307, 
3.309 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

Specific requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) include the following: (1) medical 
evidence diagnosing the condition (2) a link, established by 
medical evidence, between current PTSD symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002).  The Board notes that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 
(2002).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2002).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Factual Background

The veteran's DD Form 214s list his specialties as aircraft 
mechanic during his first tour of duty and as material supply 
specialist during his second tour.  There is no indication 
that he served overseas, nor is there any indication of any 
award or decoration indicative of combat.  The veteran's 
service medical records do not reveal any psychiatric 
complaints, findings or diagnosis.

The first relevant medical report of record is a psychiatric 
evaluation dated in October 1985, approximately six years 
after the veteran left military service.  The veteran 
reported being depressed and "pretty crazy sometime."  The 
diagnosis was depression with a history of alcoholism and the 
possibility of an explosive personality or alcohol related 
difficulties.  The veteran's military service was not 
mentioned.

Subsequent post service medical records contain various 
psychiatric diagnoses, including bipolar disorder, 
depression, PTSD, panic attacks and generalized anxiety.  
There is also a long history of alcohol abuse.  There is no 
medical evidence relating any of the diagnoses to the 
veteran's service.  

A report of private examination on October 19, 1999 reflects 
that the veteran was asked about his PTSD diagnosis, since he 
did not serve in Vietnam.  He claimed that he had a violent 
childhood where he was beaten and his father shot at his 
mother with a shotgun.  It was also noted that he had been 
sexually abused by a cousin several times before he was 10 
years old.  

In March 2001, a stressor verification letter was sent to the 
veteran.  The letter was sent to an address in Owensville, 
Indiana.  In May 2003, the stressor verification letter was 
remailed to an address in Mt. Carmel, Illinois.  The veteran 
failed to respond to either letter.  

Analysis

The Board's inquiry has been somewhat hampered by the 
veteran's lack of cooperation with VA, including his failure 
to provide any information whatsoever concerning any alleged 
PTSD stressors in service, as discussed above.  The Court has 
held that "[t]he duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

The Board will accordingly render a decision based on the 
evidence now of record.


PTSD 

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

There is of record a current medical diagnosis of PTSD, among 
numerous other diagnoses over the years.  Accordingly, 
element (1) has arguably been satisfied.  

With respect to element (2), medical nexus, a review of the 
pertinent medical evidence of record shows that no medical 
examiner identified any in-service stressor(s) as causing the 
veteran's PTSD.  In fact, when examined in October 1999, the 
veteran, himself, indicated that his claimed stressors 
related to events that happened prior to service, not during 
service.  Accordingly, the Board finds that element (2) above 
has not been satisfied.

With respect to element (3), the Board observes that there is 
no evidence that the veteran participated in combat.  His 
military occupational specialties during his periods of 
service were aircraft mechanic and material supply 
specialist.  His awards and decorations do not include any 
indication of combat status and there is no objective 
evidence or record which indicates that he participated in 
combat.  Indeed, it does not appear that the veteran himself 
contends that he is a veteran of combat or that he served in 
Vietnam.  Accordingly, the Board concludes that combat status 
has not been demonstrated in this case and presumptions 
applicable to combat veterans are not applicable.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Because the veteran did not engage in combat, the law 
requires that his stressors be corroborated.  The veteran's 
lay testimony alone is not enough to establish the occurrence 
of an alleged stressor.  See Moreau v. Brown, supra.

As discussed by the Board above, the RO sent the veteran a 
letter dated in March 2001 requesting specifics concerning 
his alleged stressors.  The letter was remailed in May 2003.  
He did not respond.  The veteran has not otherwise indicated 
what his claimed in-service stressors may be.  Therefore, the 
Board is unable to verify the occurrence of any alleged 
stressor.  As a result, element (3) above has not satisfied.

In summary, the Board concludes that there is no medical 
evidence of a causal nexus between the veteran's PTSD and any 
claimed in-service stressor, and there is no credible 
corroborating evidence of an in-service stressor.  Two of the 
three elements required for entitlement to service connection 
for PTSD under 38 C.F.R. § 3.304(f) have accordingly not been 
met.  In the absence of the required elements under 38 C.F.R. 
§ 3.304(f), a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

Panic attacks

Upon review, the Board notes that the service medical records 
are silent for any finding for panic attacks.  While post-
service medical records contain diagnoses of panic 
attacks/disorder, none of the records attribute the condition 
to the veteran's periods of active service.  Applying the 
Hickson analysis, Hickson element (1), a current disability, 
is met.  Element (2), in-service incurrence, and element (3), 
medical nexus, are not met.  

To the extent that the veteran contends that his panic 
attacks are related to his military service, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as date of onset or cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for panic attacks.  
The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for panic attacks is 
denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

